      Case 4:20-cv-01082 Document 108 Filed on 08/17/21 in TXSD Page 1 of 1
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                                                                                       August 17, 2021
                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF TEXAS                                 Nathan Ochsner, Clerk

                               HOUSTON DIVISION

U.S. BANK TRUST, N.A.,                            §
                                                  §
         Plaintiff,                               §
VS.                                               § CIVIL ACTION NO. 4:20-CV-1082
                                                  §
MICHAEL S. DOUGHERTY, et al,                      §
                                                  §
         Defendants.                              §

                      ORDER FOR PAYMENT OF CONTEMPT FEES

       Defendant Jzavela-Aretha Dougherty is directed to make a payment of $100 for every day

since (and including) July 13, 2021 that she does not vacate the property. These funds are payable

to Plaintiff U.S. Bank Trust, N.A. and will be entered into the court registry.

       IT IS SO ORDERED.

       SIGNED at Houston, Texas on August 17, 2021.




                                                      KEITH P. ELLISON
                                                      UNITED STATES DISTRICT JUDGE
